Filed 5/10/21 P. v. Cabrera CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F080707
           Plaintiff and Respondent,
                                                                             (Super. Ct. No. CR-18-001505)
                    v.

    DANIEL ENRIQUE CABRERA,                                                               OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Stanislaus County. Douglas
V. Mewhinney, Judge. (Retired Judge of the Calaveras Sup. Ct. assigned by the Chief
Justice pursuant to article VI, § 6 of the Cal. Const.)
         Allan E. Junker, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.


                                                        -ooOoo-


*        Before Hill, P.J., Smith, J. and Meehan, J.
       Appointed counsel for defendant Daniel Enrique Cabrera asked this court to
review the record to determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436.) Defendant was advised of his right to file a
supplemental brief within 30 days of the date of filing of the opening brief. Defendant
did not respond. Finding no arguable error that would result in a disposition more
favorable to defendant, we affirm.
                                     BACKGROUND
       On the morning of May 4, 2018, Jessica was at home with the nine-month-old
baby she shared with defendant. At about 7:30 a.m., defendant came home from work
with a coworker and told Jessica they had stopped for a beer on the way home. Jessica
was upset because she wanted to go shopping with defendant. Instead, defendant
continued to drink beer and then tequila. Around 10:30 a.m., the coworker left. Jessica
took defendant’s phone and car keys because defendant wanted to leave and she did not
want him driving after drinking. She stood in front of the door, while holding their baby
in her arms, to prevent defendant from leaving, as they argued about his drinking and her
wanting to go shopping. Defendant grabbed Jessica’s neck and strangled her until she
passed out, fell to the floor, and dropped the screaming baby. Defendant walked away.
When Jessica recovered, she picked up the baby, and called her cousin to come get her.
The cousin called the police. The police arrived, observed Jessica’s injuries and raspy
voice, and arrested defendant. Jessica and the baby were transported to the hospital. At
trial, defendant denied touching Jessica and claimed she was physically abusive toward
him.
       On March 6, 2019, the Stanislaus County District Attorney charged defendant
with inflicting corporal injury resulting in a traumatic condition (Pen. Code, § 273.5,
subd. (a);1 count 1) and child endangerment (§ 273a, subd. (b); count 2).

1      All statutory references are to the Penal Code.


                                             2.
       On December 6, 2019, a jury found defendant not guilty on both counts 1 and 2,
but guilty of the lesser included offense of misdemeanor battery upon the parent of his
child (§ 243, subd. (e)(1)) on count 1.
       On January 24, 2020, the trial court suspended imposition of sentence and granted
defendant 36 months of probation with 45 days in jail. The court ordered payment of
various fines and fees.
       On January 29, 2020, defendant filed a notice of appeal.
       On April 3, 2020, the trial court ordered the fines and fees stayed “pending a
hearing on Defendant’s ability to pay. The hearing is to be set 14 days after the
Remittitur from the Court of Appeal.”
       After reviewing the record, we find no arguable error on appeal that would result
in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.




                                            3.